Case 9:20-cv-81918-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 STEPHANIE SUAREZ,

                Plaintiff,

 vs.

 SEACOAST UNIFORMS, a Florida Corporation
 and DAWN MASON, individually,

             Defendants.
 ______________________________________/

                                           COMPLAINT

        COMES NOW, Plaintiff, STEPHANIE SUAREZ, by and through her undersigned

 counsel, and sues the Defendants, SEACOAST UNIFORMS, a Florida Corporation, and DAWN

 MASON, individually, and alleges as follows:

                                        INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

 temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

 Public Law 116-127.

                                 JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA and

 FFCRA, and venue is proper as all acts described herein occurred within this judicial district.

                                             PARTIES

        3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendants.



                                                  1
Case 9:20-cv-81918-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 2 of 4




        4.      At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA as temporarily modified by the FFCRA.

        5.      At all times material hereto, Defendant, SEACOAST UNIFORMS was a Florida

 Corporation doing business and services in this judicial district, was the former employer of the

 Plaintiff, and is an employer as defined by the FMLA as temporarily modified by the FFCRA.

        6.      At all times material hereto, Defendant, DAWN MASON, individually, acted

 directly in the interests of her employer, the Defendant, SEACOAST UNIFORMS, in relation to

 the Plaintiff, and this individual Defendant exercised the requisite legal control and otherwise

 administered the illegal acts as described herein on behalf of the Defendant, SEACOAST

 UNIFORMS, and is otherwise an ‘employer’ as defined by the FMLA as temporarily modified

 by the FFCRA.

                                     STATEMENT OF FACTS

        7.      The Plaintiff was an employee for the Defendants since February 10, 2020.

        8.      During Plaintiff’s employment, she was a satisfactory employee.

        9.      On or about May 25, 2020, Plaintiff began experiencing symptoms of the virus,

 and called out for three consecutive days as she was still ill.

        10.     Given her medical issues, and the fact that her position required her to interact

 with numerous people, she informed the Defendants that it was in her best interest, and the

 companies, that she not return until she is better.

        11.     On Thursday, May 28, 2020, she was informed that she was unreliable and was

 terminated.




                                                   2
Case 9:20-cv-81918-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 3 of 4




                                              COUNT I

                    FFCRA INTERFERENCE - SEACOAST UNIFORMS

        12.     The Plaintiff incorporates by reference paragraphs 1-11 herein.

        13.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

 under the FMLA as temporarily modified by the FFCRA.

        14.     The Defendant unlawfully interfered with the Plaintiff’s exercise of her FFCRA

 rights by denying her benefits that she was afforded.

        15.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        16.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, STEPHANIE SUAREZ, requests that judgment be entered

 against the Defendant, SEACOAST UNIFORMS for all damages recoverable under the FMLA

 as temporarily modified by the FFCRA, in addition to all litigation expenses and costs, including

 attorneys’ fees and any other lawful and equitable relief this Court deems to be just and proper.

                                             COUNT II

                         FFCRA INTERFERENCE - DAWN MASON

        17.     The Plaintiff incorporates by reference paragraphs 1-11 herein.

        18.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

 under the FMLA as temporarily modified by the FFCRA.

        19.     The Defendant unlawfully interfered with the Plaintiff’s exercise of her FFCRA




                                                   3
Case 9:20-cv-81918-RAR Document 1 Entered on FLSD Docket 10/15/2020 Page 4 of 4




 rights by denying her benefits that she was afforded.

        20.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        21.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, STEPHANIE SUAREZ, requests that judgment be entered

 against the Defendant, DAWN MASON for all damages recoverable under the FMLA as

 temporarily modified by the FFCRA, in addition to all litigation expenses and costs, including

 attorneys’ fees and any other lawful and equitable relief this Court deems to be just and proper.

                                   DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.


        Dated: October 9, 2020.               Respectfully submitted,

                                              Law Offices of Levy & Levy, P.A.
                                              1000 Sawgrass Corporate Parkway, Suite 588
                                              Sunrise, Florida 33323
                                              Telephone: (954) 763-5722
                                              Facsimile: (954) 763-5723
                                              Counsel for Plaintiff

                                              /s/ Chad Levy
                                              CHAD E. LEVY, ESQ.
                                              chad@levylevylaw.com
                                              Secondary: assistant@levylevylaw.com
                                              F.B.N.: 0851701
                                              DAVID M. COZAD, ESQ.
                                              david@levylevylaw.com
                                              F.B.N.: 333920




                                                  4
